 14DECISIONSOF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.The Respondent,Stant Lithograph,Inc., is, and has been,at all times materialherein,engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.Local 13,Amalgamated Lithographers of America,isa labor organizationwithin the meaning of Section 2(5) of the Act.3.All lithographic production employees at the Respondent'sWashington, D.C.,plant,excluding all other employees,office clerical employees, guards, professionalemployees,and supervisors as defined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section 9(b) of the Act.4.The Union,Local 13,Amalgamated Lithographers of America,was, on March11, 1960,and, at all times since, has been,the exclusive representative of all em-ployees in the aforesaid unit for the purposes of collective bargaining within themeaning of Section 9(a) of the Act.5.By refusing on and after March 11, 1960,to bargain collectively with the afore-said Union as the exclusive representative of the employees in the aforesaid appro-priate unit,the Respondent has engaged in and is engaging in an unfair labor prac-tice withinthe meaning of Section 8 (a) (5) of the Act.6.By the aforesaid unfair labor practice the Respondent is interfering with, re-straining,and coercing its employees in the exercise of the rights guaranteed in Sec-tion 7 of the Act, and the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a)( I) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7)of the Act.[Recommendations omitted from publication.]FontainebleauHotel Corporation d/b/a Hotel Fontainebleau,andHotel Employees Union, Local 255, Hotel&RestaurantEmployees&Bartenders InternationalUnion,AFL-CIO.Case No. 12-CA-1544.April 6, 1961DECISION AND ORDEROn December 22, 1960, Trial Examiner Lloyd Buchanan issued hisIntermediate Report in the above-entitled proceeding, finding that'the Respondent had engaged in and was engaging in certain unfair-labor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the-Intermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report, together with a support-ing brief.'Pursuant to the provisions of,Section 3(b) of the Act, the Board_has delegated its powers in connection with this case to a three-member panel [Members Rodgers, Leedom, and Fanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in this.1 The Respondent's request for oral argument is hereby denied as the record, including-the exceptions and the brief,adequately presents the issues and positions of the parties.131 NLRB No. 6. HOTEL FONTAINEBLEAU15case, and hereby adopts the findings, conclusions ,z and recommenda-tions of the Trial Examiner.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, FontainebleauHotel Corporation d/b/a Hotel Fontainebleau, its officers, agents,successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in Hotel Employees Union Local255,Hotel & Restaurant Employees & Bartenders InternationalUnion, AFL-CIO, or in any other labor organization, by dischargingany 'of its employees or discriminating in any other manner in respectto their hire or tenure of employment or any term or condition of em-ployment.(b) Interrogating employees concerning their union activities in amanner constituting interference, restraint, or coercion in violation ofSection 8 (a) (1) of the Act.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist labor organizations, to bargaincollectively through representatives of their own choosing, and to en-gage in other concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrain from any orall of such activities.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Cyril J. McCormick immediate and full reinstatementto his former or substantially equivalent position, without prejudiceto his seniority or other rights and privileges, and make him wholefor any loss of pay he may have suffered byreason ofthe discrimina-tion against him, in the manner set forth in section IV of the Inter-mediate Report entitled "The Remedy."(b)Preserve and, upon request, make available to the Board andits agents, for examination and copying, all payroll records,social2In adopting the findings and conclusions of the Trial Examiner,we have considered,in connection with the Respondent'smotivation for discharging McCormick, the fact thatprior to that discharge the Union had agreed to withdraw its representation petition andthe Respondent and the Union had,agreed to submit to arbitration the dispute which hadled to the Union's organizational campaign.Viewed in isolation,these factors might tendto favor a claim that the Respondent had no antiunion purpose which could be served bythe discharge of McCormick.However, a consideration of all of the circumstances sur-rounding McCormick's discharge,I e.,Kaufman's attitude when he interrogated McCormickand learned of McCormick's union adherence,the sketchy nature of the information con-cerning McCormick's alleged dishonesty,the unreliability of the informant,the failure ofthe Respondent to make any investigation of McCormick'shonesty, the failure of theRespondent to give McCormick any reason for his discharge,and Kaufman's delay in dis-charging McCormick after having received authorization to take this action, convinces usthat McCormick was discriminatorily discharged as found by the Trial Examiner. 16DECISIONSOF NATIONAL LABOR RELATIONS BOARDsecurity payment records, timecards, personnel records and reports,and all other records necessary or appropriate to an analysis of theamount of backpay due and the right of reemployment under thisOrder.(c)Post at its hotel in Miami Beach, Florida, copies of the noticeattached hereto marked "Appendix."'Copies of said notice, to befurnished by the Regional Director for the Twelfth Region, shall,after being duly signed by the Respondent's representative, be postedby the Respondent immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or coveredby anyother material.(d)Notify the Regional Director for the Twelfth Region, in writ-ing, within 10 days from the date of this Order, what steps have beentaken to comply herewith.8 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order "APPENDIXNOTICE To ALL EMPLOYEES'Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the Labor Manage-ment Relations Act, we hereby notify our employees that :WE WILL NOT discourage membership in Hotel EmployeesUnion, Local 255, Hotel & Restaurant Employees & BartendersInternational Union, AFL-CIO, or any other labor organization,by discharging any of our employees or discriminating in anyother manner in respect to their hire or tenure of employment, orany other term or condition of employment.WE WILL NOT interrogate employees concerning their unionactivities in a manner constituting interference, restraint, or co-ercion in violation of Section 8(a) (1) of the Act.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organization, to form labor organizations, to join or assist HotelEmployees Union, Local 255, Hotel & Restaurant Employees &Bartenders International Union, AFL-CIO, or any other labororganization, to bargain collectively through representatives oftheir own choosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all of such activities. HOTEL FONTAINEBLEAU17WE WILL offer to Cyril J. McCormick immediate and full rein-statement to his former or substantially equivalent position, with-out prejudice to his seniority or other rights and privileges, andmake him whole for any loss suffered as a result of the discrimi-nation against him.All our employees are free to become, to remain, or to refrain frombecoming or remaining members of the above-named labor organi-zation, or any other labor organization.FONTAINEBLEAU HOTEL CORPORATION d/b/aHOTEL FONTAINEBLEAU,Employer.Dated---------------By-------------------------------------(Representative)(Title)Thisnotice must remain postedfor 60 days from the datehereof,and must not be altered,defaced, orcovered by any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERThe complaint herein alleges that the Respondent has violated Section 8(a) (3) ofthe National Labor Relations Act, as amended, 73 Stat. 519, by discharging, on June15, 1960, and thereafter refusing to reinstate, Cyril J. McCormick because of hisunion membership and concerted activities; and Section 8 (a) (I) of the Act by saidalleged acts and by interrogation of employees on or about June 9, 1960, concerningtheir union membership, activities, and desires.The answer denies the allegationsof violation, and alleges that McCormick was discharged for failure to conduct him-self in the best interests of the hotel.A hearing was held before me at Miami, Florida, on October 20, 1960, and at theclosetheGeneral Counsel and the Respondent were heard in oral argument.Pursuant to leave granted to all parties, briefs have been filed by the General Coun-sel and the Respondent.Upon the entire record in the case, and from my observation of thewitnesses, Imake the following:FINDINGS OF FACTI.THE RESPONDENT'S BUSINESS AND THE LABOR ORGANIZATION INVOLVEDIt was admitted and I find that the Respondent, a Florida corporation, with prin-cipal office and place of business in Miami Beach, Florida, is engaged in the hotelbusiness; that 75 percent or more of its rooms are rented to guests who reside in thehotel for less than 30 days;that during the 12 months preceding issuance of the com-plaint, its gross revenue in the conduct of its business was more than$500,000; thatduring that period it purchased material, directly or indirectly, from outside the Stateof Florida valued at more than $50,000; and that it is engaged in commerce withinthe meaningof the Act.Itwas admitted and I find that the Union is a labor organization within the mean-ing of the Act.II.THE UNFAIR LABOR PRACTICESA. The alleged independent violation of Section 8(a) (1)For several years the Union and the Respondent had maintained collective-bargaining agreements covering various classifications of the Respondent's employees.A question then arose concerning inclusion of food checkers and cashiers, and effortswere initiated at the end of May or the beginning of June 1960 to organize these andto obtain dues checkoff authorization cards from them.One need not guess whetherthe Respondent, bargaining concerning other employees, opposed organization andrecognition of checkers and cashiers because of the very nature of their work.Whatever the reason, certain steps were now taken by the Respondent.599198--62-vol. 131-3 18DECISIONSOF NATIONALLABOR RELATIONS BOARDKaufman, in charge of all of the Respondent's checkers and cashiers and ad-mittedly a supervisor, asked Bergeron, a cashier, whether she had signed a unioncard; she had and told Kaufman so in reply.After Nisman, another cashier, signeda card, Kaufman asked her whether she had joined the Union. Bergeron did notrecall the date of Kaufman's inquiry, and Nisman testified only that the inquiry of herhad occurred "a few months" before the hearing.With both witnesses unable torecall the date of such interrogation, it is not unreasonable to fix it, in the terms ofthe complaint, as having occurred on or about June 9, 1960.The latter date wasdefinitely fixed by McCarthy, who testified that on June 9 Kaufman approached thecashier's booth in the coffee shop and asked whether McCormick had joined theUnion.Receiving an affirmative reply, he continued, "What are you mad at?"When McCormick referred to the Union's medical coverage plan as cheaper thanthe Blue Cross, Kaufman replied, "They will still grab Five bucks a month out ofyour pay," and, in McCormick's words, "stormed" out.Kaufman testified that hesimilarly questioned another employee, Langer.Kaufman did not deny any of this interrogation.On direct examination he testi-fied only to two points: in the affirmative when asked whether he had found out thatany checker was a member of the Union, and then that he did not argue with anycheckers or with McCormick specifically concerning their union membership.-Questioned on cross-examination, he added that he did not recall any conversationwith McCormick concerning the Union or medical coverage. I find that Kaufmanquestioned four checkers or cashiers concerning their union membership.This wasno casual interrogation; the series of questions was certainly violative in the light ofthe discharge of McCormick,infra.B. The alleged violation of Section 8(a) (3)The interrogation noted indicates the Respondent's opposition to organization ofits checkers and cashiers.McCormick signed a union card on May 31. At his ownbooth and at a checker's booth elsewhere on the Respondent's premises, he discussedwith other cashiers and checkers the desirability of obtaining a majority for unionrepresentation.He asked two employees to sign, and one of these as well as a thirdemployee gave him their signed cards. (McCormick testified that he turned in threecards.)Imake no finding concerning the Respondent's knowledge of these activitiesby McCormick. But we have seen that Kaufman learned that he had joined theUnion and construed such act as a sign that McCormick was "mad" at something;and that Kaufman stormed out after speaking with McCormick on June 9.About June 11, 12, or 13, Kaufman reported to Novack, the Respondent's presi-dent, that "he had been told that there was a doubt as to (McCormick's) honesty."Kaufman continued that a former employee, Miss Knight, now employed elsewhere,had called him and stated that a friend of hers who worked in the hotel (employedby a concessionaire) had told her that she was getting food free and at lower costin the coffee shop through a male cashier.Knight's unreliability is so evident, asnotedinfra,that I find it difficult to believe that Kaufman, who knew her, relied onher report. (He himself evidently did not, for he made no investigation and tookno action beyond this report to Novack.)But aside from the personality involved,the report was double hearsay.Yet Novack thereupon instructed Kaufman to dis-chargeMcCormick, a competent and satisfactory employee who had been com-mended on his work. For some unexplained reason, or none, Kaufman did not dis-charge McCormick until June 15, 2 to 4 days after Novack's order.Kaufman mayhave been delayed for 2 or 3 days in speaking to Novack since the latter is so busyand hard to reach.Kaufman's failure, despite his power to discharge, to take steps against McCormickfor perhaps as much as a week after he received the message over the telephone belies -the need for such a precipitate decision as was now made to discharge McCormickwithout investigation and without inquiry even of him. I do not minimize the im-portance of honesty, especially among checkers and cashiers; my own emphasis onthis may be greater than that of the Respondent, which had condoned McCormick'salleged rudeness and freshness, and now delayed action against him forpassing .someone through the line several times without payment and with lesser payments.The Respondent's delay indicates that it did not regard the report concerning Mc-Cormick to be so serious as to require immediate discharge so as to preclude an at-tempt to check in the hotel itself with the original source of the report or even withMcCormick.Yet neither check was attempted; nor is there evidence that Novackor Kaufman had checked with McCormick's immediate supervisor.Novack testified that he asked Kaufman whether Knight had a personal grievanceagainst McCormick. But this real possibility was not pursued after Kaufman replied HOTEL FONTAINEBLEAU19that he thought she did not knowMcCormick.Kaufman could say to Novackonly, "It soundsveryauthentic."Understandably, Novack declaredthat he wasnot looking for libel suits.Further he did not think it fair(toMcCormick pre-sumably)to give the Union the reason for dischargingMcCormick;he did not wantto make such a serious charge.He told Kaufman to "keep it secret."Thisallegedconsideration or concern forMcCormickand the fear of a suit for slander are citedto explainNovack's statement to Herman,the president of the Union,well into JulythatMcCormickhad been laid off because businesshad droppedoff; he had notbeendischarged. (The Respondentdoes not rely on this latter or on an earlier inci-dent mentioned at the hearing as the reason for the discharge,and we need notfurtherconsider the falsityof Novack's statement to Herman.)We shall noteinfrathat Kaufman apparently had a second telephone conversationwith Knight, afterwhich on August26 heobtained her signature to a statement inwhich shedetailedwhatshe had beentold, the storywhich allegedly promptedMcCormick's discharge.The aspectto be noted at this point is that even this state-ment was not sought by the Respondent until more than 2 months after McCormickwas discharged.The Respondentacted,not to verify or even check on the report.which allegedlyled to the discharge,but tosupport its action after the charge herein,had been served upon it.While shiftingof reasons warrants rejection of them as mere pretexts,we havehere for evaluation,not shifting reasons,but Novack'sexplanation for withholdingthe actual reason.Thatexplanation is inadequate.The seriousness of the chargeagainst McCormickwas not reflected in any attempt to check on it, as we have seen.Beyondthis, neither the fear of a suit for slander nor a decent regardforMcCor-mick'sreputation precluded an inquiryof McCormickhimself.The alleged con-cern for him was so great that he was discharged without even beingtold why, muchless given an opportunityto denyor explain!Further,it stands undenied that dis-charges arealwaysinvestigatedby the Unionand the reasons are given by the Re-spondent.Presumably by thereasonsfor suchserious action against employees aregenerally themselves serious; yetonly in this case was the alleged reasonwithheld, inthe face of the disputeconcerning inclusion of cashiers and because the Respondent"did not want to unduly hurt McCormick." The absenceof a credible explanation,warrantsa findingthat the discharge, which was certainlynot painless and mighthavebeenavoided had therebeen an investigation or opportunity to explain, wasprompted by the unionactivities generally andMcCormick's specifically;Novack'salleged beliefthatMcCormickwas dishonest was a pretext,and I so find.Nismantestified thatOppenheim,theUnion'sbusiness agent,toldher thatMcCormickhad not beenfiredfor union activities.Such a statementby Oppen-heim, who testified onlythat he did not recall it, might be considered an admissionagainst interest,but it does not determine the issue before us.Nor, whether Oppen-heim's purpose was to reassure Nisman,or whatever his purpose,is it of value asan admission.He testified without contradiction that he had attempted severaltimes and in various ways to learnwhy McCormickhad been dismissed; but noone ever told him.Oppenheim was at most expressing an opinion without basisin fact.Noting Novack'stestimony that Kaufman had told him of a reported doubt con-cerningMcCormick'shonesty and the statement which he submitted for' Knight'ssignature,infra,itcan be said that Kaufman appears to have displayed at thispoint a nice reluctance to utter an outright falsehood.'As for theargument' thatother cashiersor checkerswere not discharged,-it is not necessary to a finding ofdiscrimination that there be multiple discharges.Discharge of one union proponent(it does not appear that Kaufman questioned any other male cashier;there was noother in thecoffee shop)when theUnionseeksonly afew more authorizations,"tends effectivelyto discourage organizational activities even if employees are notactuallydiscouraged in a given situation.(The circumstances surrounding the simul-taneousdischargeof another employee,apparentlymore active in the Union'sbehalf than McCormick,were not in issue here and are not to be guessed at orconsidered.)As foranother point raised by counsel for the Respondent,avail-ability of arbitrationprocedure does not preclude recourse to Board processes.Because of the alleged reliance on Knight's telephonereportto Kaufman earlyin June, and her signing of a statement submitted to her on August 26, detailedconsideration needs to be given to her testimony.After testifying that she did notremember the number of conversationswhichshe had with Kaufman,Knightreferred to one such conversation and, in connectionwith thatone, to "the priorconversation."At thispoint she gave the impression(one might borrow fromher statement and say, "intimated")that she had two conversations with KaufmanconcerningMcCormick.In an attempt to explain away her signed statement of 20DECISIONSOP -NATIONALLABOR RELATIONS BOARDAugust 26 (she was called by the General Counsel in rebuttal) that "The intimationwas that a certain male cashier in the Coffee Shop" had reputedly failed to collectin full, Knight testified that she was very busy when she signed it, and did not readthe statement, which was brought to her by messenger from the Hotel Fontaine-bleau.I do not rely on this too easy explanation.Knight testified that she workedat the President Madison Hotel until September 29 or 30, and that she then went towork at the Delmonico Hotel. August 26, when she signed the statement, was there-fore not her first day at the Delmonico, and her explanation that, because this washer first day on the new job, she did not read the statement which she signed isincredible.Knight was at least confused even when she testified that she signedthe statement while so busy at the Delmonico, since she did not start to work therefor more than 1 month after she signed it.Her testimony is completely jumbled,and one can most kindly characterize it as unreliable.'But this jumble does not make reliable the Respondent's testimony concerningMcCormick's discharge, evaluatedsupra.In fact, Knight's so evident unreliabilityand her readiness to offer any explanation, however poor, which were so apparentas she testified, indicate that Kaufman and Novack were leaning on a weak reed in-deed when they cited her unchecked report as the reason for McCormick's discharge.I do not believe that as experienced businessmen and employers of many people,they relied on any report from Knight, whatever that report was, beyond using itas a pretext here.If further evaluation be unnecessary, it may be at least interesting to note thatafter Knight testified that she had not mentioned McCormick's name or referred to amale cashier during her first conversation with Kaufman, and that she did notknow whether there was a male cashier in the coffee shop; and that during theirsecond conversation, on or just before August 26, when Kaufman told her thatshe was sending a statement for her to sign, he asked whether she had in their firstconversation intimated that it was a male cashier who had been involved, and shereplied in the negative-after all of this testimony by Knight, Kaufman, recalled,testified that in her original recital to him Knight had said that she had been toldthat her information was, "He was passing her through."Kaufman now explainedthat reference to a "he" in the coffee shop had led him to believe that it was theonly male cashier in the coffee shop, hence McCormick; and therefore the discharge.M. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section II, above, occurring in con-nection with the operations described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.IV.THE REMEDYHaving found that the Respondent engaged in and is engaging in certain unfairlabor practices affecting commerce, I shall recommend that it cease and desist there-from and take certain affirmative action in order to effectuate the policies of the Act.It has been found that the Respondent, by discharging McCormick, discriminatedagainst him in respect to his hire and tenure of employment in violation of Section8(a)(3) of the Act. I shall therefore recommend that it cease and desist therefromand from infringing in any other manner upon the rights guaranteed in Section 7of the Act .3 I shall further recommend that the Respondent offer to McCormickI This meansthat I do not credit her testimony.Cf.Jackson Maintenance Corporation,126 NLRB 115.A. so-called "broadorder"ishereinrecommended in deference to the long--tnndingpracticeof issuing suchorders in casesinvolving discriminatory discharges.The ques-tion Intrudes, however, whether inexercisingIts power to determine the scone of cease-and-desist orders(May DepartmentStores d/b/a Famous-Barr Company v. N L R.B ,326U.S. 376, 392), the Board should follow the sauce-for-the-goose principle.Whatever wassaid in thisconnectionin such cases asCentralKentuckyBroadcastingComnanou, Incorpo-rated,93 NLRB 1298, andW. B. Jones Lumber Company, Inc.,114 NLRB 415, applieshere.But "the Respondent'sunlawfulconduct and its underlying purpose" here andthe anticipation of repetition of its conduct are nomore seriousor greater than In thevery recentcaseInvolving theInternational Brotherhood of Boilermakers. Iran ShipBuilders,Blacksmiths,Forgers and Helpers, Local 154, AFL-CIO (Cuyahoga WreckingCompany),129 NLRB 922 where the Board limited its order against the various unions,which caused the discrimination, to the two employers there involvedComparison could be made between the conduct and the purpose of theunions In thelattercase andthe Respondentherein ;betweenthe two employers there and the single GENERAL MILLS, INC. (MECHANICAL DIVISION)21immediate reinstatement to his former or substantially equivalent position withoutprejudice to his seniority and other rights and privileges, and make him whole forany loss of pay sustained by reason of the discrimination against him, computationto be made in the customary manner.3 I shall further recommend that the Boardorder the Respondent to preserve and make available to the Board, upon request,payroll and other records to facilitate the checking of the amount of backpay due..It has been further found that the Respondent, by interrogation, interfered with,restrained, and coerced its employees in violation of Section 8(a)(1) of the Act.I shall therefore recommend that the Respondent cease and desist therefrom.Upon the basis of the above findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Hotel Employees Union, Local 255, Hotel & Restaurant Employees & Bar-tenders International Union, AFL-CIO, is a labor organization within themeaningof Section 2(5) of the Act.2.By discriminating in regard to the hire and tenure of employment of Cyril J.McCormick, thereby discouraging membership in a labor organization, the Respond-ent has engaged in and is engaging in unfair labor practices within themeaning ofSection 8(a) (3) of the Act.3.By such discrimination and by interrogation concerning employees' unionmembership and activities, thereby interfering with, restraining, and coercing itsemployees in the exercise of the rights guaranteed in Section 7 of the Act, theRespondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a)( 1 ) of the Act.4.The aforesaid labor practices are unfair labor practices affecting commercewithin the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]employee here ; between the threat in that case of repetition against other employers andthe threat against other employees here.An employer's business extends beyond a givenemployee even if at a single location ; a union, by its nature, extends beyond a givenemployer and generally to various locations.3 The Chase National Bank of the City of New York, San Juan, PuertoRico,Branch,65 NLRB 827;Crossett Lumber Company, 8NLRB440; Republic Steel Corporation v.N.L.R.B.,311 U.S.7; F. W. Woolworth Company,90 NLRB 289, 291-294.GeneralMills,Inc. (Mechanical Division)andLocalNo. 101,American Federation of TechnicalEngineers,AFL-CIO, Peti-tioner.Case No. 18-RC-4480. April 6, 1961DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Hjalmar Storlie, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent employees ofthe Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:131 NLRB No. 5.